             Case 2:17-cv-01604-WBS-DB Document 93 Filed 09/01/21 Page 1 of 2


     GLENN S. GUENARD, CA Bar No. 129453
 1
     GUENARD & BOZARTH, LLP
 2   gguenard@gblegal.com
     8830 Elk Grove Blvd.
 3   Elk Grove, CA 95624
     Phone: 916-714-7672
 4
     Fax: 916-714-9031
 5
     RACHEL M. LUKE, PRO HAC VICE
 6   FRIEDMAN RUBIN, PLLP
 7   rachel@friedmanrubin.com
     1109 1st Avenue, Suite 501
 8   Seattle, WA 98101
     Tel: 206-501-4446
 9   Fax: 206-623-0794
10
     Attorneys for Plaintiffs
11
12
                                      UNITED STATES DISTRICT COURT
13                                   EASTERN DISTRICT OF CALIFORNIA
                                          SACRAMENTO DIVISION
14
     ERICKA BOHNEL, an individual,
15   ROSA MARTINEZ, an individual,                           No. 2:17-cv-01604-WBS-DB
16                                       Plaintiffs,
17                                                           Hon. William B. Shubb
              v.
18                                                           ORDER GRANTING
     JETBLUE AIRWAYS CORPORATION, a                          STIPULATED MOTION TO
19   Delaware corporation,                                   DISMISS WITH PREJUDICE
                                         Defendant.
20   -----------------------------------------------------
     MICHELLE HILL, an individual,
21   ARIEL EPSTEIN POLLACK, an
     individual,
22
23                                       Plaintiffs,

24            v.

25   JETBLUE AIRWAYS CORPORATION, a
     Delaware corporation,
26                         Defendant.

27
28   ORDER GRANTING STIPULATED MOTION TO                                 Case No. 2:17-cv-01604-WBS-DB
     DISMISS WITH PREJUDICE
     Page 1 of 2
            Case 2:17-cv-01604-WBS-DB Document 93 Filed 09/01/21 Page 2 of 2



 1                                              ORDER
 2          Before the Court is the parties’ Stipulated Motion to Dismiss with Prejudice, ECF No. __.
 3   Having reviewed the Motion and the record, the Court finds good cause to grant dismissal as
 4   requested. Accordingly,
 5   IT IS HEREBY ORDERED:
 6      1. The parties’ Stipulated Motion to Dismiss with Prejudice is GRANTED. Plaintiffs’
 7          Complaint is dismissed with prejudice and without costs to any party.
 8      2. All pending motions, if any, are DENIED AS MOOT.
 9      3. All scheduled court hearings, if any, are STRICKEN.
10          The District Court Clerk is directed to enter this Order, provide copies to counsel, and
11   close this case.
12
     IT IS SO ORDERED.
13
14   Dated: August 31, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER GRANTING STIPULATED MOTION TO                             Case No. 2:17-cv-01604-WBS-DB
     DISMISS WITH PREJUDICE
     Page 2 of 2
